Citation Nr: 0725463	
Decision Date: 08/16/07    Archive Date: 08/22/07

DOCKET NO.  05-12 409	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to an effective date prior to May 19, 2000 for 
the grant of service connection for chronic lymphocytic 
leukemia.


REPRESENTATION

Veteran represented by:  Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Catherine Cykowski, Associate Counsel

INTRODUCTION

The veteran had active service from September 1978 to July 
1998.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia.

The veteran testified in a hearing before the undersigned 
veterans law judge in May 2007.


FINDINGS OF FACT

1.  The veteran served on active duty from September 1978 to 
July 1998. 

2.  A claim for service connection for chronic lymphocytic 
leukemia was not received within one year of separation from 
service.

3.  A claim for entitlement to service connection for chronic 
lymphocytic leukemia was received by the RO on May 19, 2000.   

4.  A February 2004 rating decision awarded service 
connection for chronic lymphocytic leukemia, effective May 
19, 2000.   


CONCLUSION OF LAW

The assignment of an effective date earlier than May 19, 
2000, for service connection for chronic lymphocytic leukemia 
is not warranted.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. 
§ 3.400 (2006).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002), became law.  Regulations 
implementing the VCAA were then published at 66 Fed. Reg. 
45,620, 45,630-32 (August 29, 2001) and are now codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2006).  The 
VCAA and its implementing regulations are applicable to this 
appeal.

The duty to notify under the VCAA requires VA to notify the 
claimant and the claimant's representative, if any, of the 
information and medical or lay evidence that is necessary to 
substantiate the claim.  In Pelegrini v. Principi (Pelegrini 
II), 18 Vet. App. 112, 119-20 (2004), the Court specifically 
held that the VCAA requires VA to provide notice that informs 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim, (2) that VA 
will seek to provide, and (3) that the claimant is expected 
to provide.  In what can be considered a fourth element of 
the requisite notice, the Court further held that, under 38 
C.F.R. § 3.159(b), VA must request the claimant to provide 
any evidence in his possession that pertains to the claim.  
Id. at 120-21.  The Court has indicated that notice under the 
VCAA must be given prior to an initial unfavorable decision 
by the agency of original jurisdiction.  Id.

The VCAA and its implementing regulations provide that VA 
will assist a claimant in obtaining evidence necessary to 
substantiate a claim.  Under these provisions, VA is required 
to obtain service medical records and relevant VA healthcare 
records and must make reasonable efforts to help the veteran 
obtain other relevant medical records.  The duty to assist 
also requires VA to provide the claimant with a medical 
examination or a medical opinion when such an examination or 
opinion is necessary to make a decision on a claim.  38 
U.S.C.A. § 5103A(d) (West 2002);  38 C.F.R § 3.159 (2006). 

The Court has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  Quartuccio v. Principi, 16 Vet. 
App. at 183 (2002).  In this case, as explained below, VA has 
strictly complied with the VCAA by providing the veteran 
adequate notice and assistance with regard to the claim on 
appeal.  Accordingly, the veteran is not prejudiced by the 
Board's decision to proceed with the disposition of this 
appeal.  Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R.    
 § 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Dingess/Hartman 
at 488.  Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id. 

A.  Duty to Notify

As noted above, on March 3, 2006, the Court held that the 
aforementioned notice requirements apply to all five elements 
of a service connection claim, including: (1) veteran status; 
(2) existence of disability; (3) a connection between service 
and disability; (4) degree of disability; and (5) effective 
date of disability.  Dingess/ Hartman v. Nicholson, 19 Vet. 
App. (2006).  The Court further held that VCAA notice must 
inform the claimant that if service connection is granted, a 
disability rating and effective date will be assigned such 
award.  Id.  

Service connection for chronic lymphocytic leukemia was 
awarded in a February 2004 rating decision.  The veteran's 
claim for an earlier effective date stems from an August 2004 
notice of disagreement.  In June 2005, the RO provided the 
veteran with VCAA notice which advised him of the evidence 
required to support the claim for an earlier effective date 
and explained VA's duty to assist in the development of the 
claim.  This notice also advised the veteran to submit any 
evidence in his possession.  

The Board finds that the duty to notify has been satisfied.  
All the VCAA requires is that the duty to notify is 
satisfied, and that appellants be given the opportunity to 
submit information and evidence in support of their claims. 
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996).

B.  Duty to Assist

The relevant records identified by the veteran have been 
obtained and associated with the claims file.   The veteran 
has not identified any outstanding evidence that is pertinent 
to the claim on appeal.  Accordingly, the Board concludes 
that the duty to assist has been fulfilled in this case.


II.  Analysis of Claim

Except as otherwise provided, the effective date of an 
evaluation and award of pension, compensation, or dependency 
and indemnity compensation based on an original claim, a 
claim reopened after final disallowance, or a claim for 
increase will be the date of receipt of the claim or the date 
entitlement arose, whichever is the later.  38 U.S.C.A. § 
5110 (West 2002); 38 C.F.R. § 3.400 (2006).  

The effective date of an award of compensation based on 
direct service connection is the date following separation 
from service, if the claim is received within one year of 
that date.  Otherwise, the effective date is the date VA 
receives the claim, or the date entitlement arose, whichever 
is later.  38 U.S.C.A. § 5110(a), (b)(1) (West 2002); 38 
C.F.R. § 3.400(b)(2) (2006).

The date of receipt of a claim is the date on which a claim, 
information, or evidence is received by the VA.  38 C.F.R. § 
3.1(r) (2006).  A claim is a formal or informal communication 
in writing requesting a determination of entitlement or 
evidencing a belief in entitlement, to a benefit.  38 C.F.R. 
§§ 3.1(p); 3.155 (2006); Brannon v. West, 12 Vet. App. 32, 
34-5 (1998).  To determine when a claim was received, the 
Board must review all communications in the claims file that 
may be construed as an application or claim.  See Quarles v. 
Derwinski, 3 Vet. App. 129, 134 (1992).

Upon receipt of an informal claim, if a formal claim has not 
been filed, the RO will forward an application form to the 
claimant for execution.  If the RO receives a complete 
application from the claimant within one year from the date 
it was sent, the RO will consider it filed as of the date of 
receipt of the informal claim.  38 C.F.R. § 3.155 (2006).  A 
report of an examination or hospitalization will be accepted 
as an informal claim for benefits under existing law if the 
report relates to a disability which may establish 
entitlement.  The date of outpatient or hospital examination 
or date of admission to a VA hospital will be accepted as the 
date of receipt of a claim.  38 U.S.C.A. § 5110(a); 38 C.F.R. 
§ 3.157(b)(1) (2006).  The date of outpatient or hospital 
examination or date of admission to a VA or uniformed service 
hospital will be accepted as the date of receipt of the 
claim.  38 C.F.R. § 3.157(b)(1) (2006).  Evidence  received 
from private physicians or laypersons will also be accepted 
as a claim when the evidence is within the competence of the 
physician or layperson and shows the reasonable probability 
of entitlement to benefits.  The date of receipt of such 
evidence will be accepted as the date of receipt of the 
claim.  38 C.F.R. § 3.157(b)(2)(2006).

In May 1998, the RO received a  formal claim for service 
connection for several disabilities, including:  
fibromyalgia, hypertension, plantar fasciitis, bilateral pes 
planus, chronic headaches, hypercholesterolemia, right ring 
finger cyst, ingrown toenails, chronic eye problems, upper 
left thigh biopsy, conjunctivitis, lower extremity fascial 
hernia, ringing in the ears, gastritis, upper GI bleed, 
chronic non-allergic rhinitis, acne keloids and lichen 
planus.

The RO decided the claims in a March 1999 rating decision.

In March 2000, the veteran submitted additional outpatient VA 
medical records.   These records, dated from 1999 to 2000, 
reflect findings of high white blood cell counts noted as 
secondary to chronic lymphocytic leukemia.   

The veteran's claim for service connection for leukemia was 
received by the RO on May 19, 2000.  

The veteran contends that service connection should date back 
to the date of separation from service in 1998.  The veteran 
contends that he had leukemia during service that was 
misdiagnosed as fibromyalgia.  He contends, therefore, that 
the grant of service connection for leukemia should date back 
to May 1998, when the claim for service connection for 
fibromyalgia was received.   At his hearing before the Board, 
the veteran testified that medical records showed he had high 
blood cell counts in 1994, 1996 and 1997.  The veteran has 
submitted medical opinions in support of his contention that 
chronic lymphocytic leukemia manifested during service.  A 
medical opinion from Dr. C.F., M.D., dated in April 2000, 
indicates that the veteran may have had early stage chronic 
lymphocytic leukemia for several years, as his blood counts 
in 1994 and 1996 showed mild leukocytosis with lymphocytosis.  
Another physician, Dr. D.F.J., M.D., opined in a March 2003 
statement that chronic lymphocytic leukemia manifested during 
service but was not diagnosed until 1999.   A statement from 
Dr. J.J., M.D. dated in February 2003, also reflects an 
opinion that the veteran had chronic lymphocytic leukemia 
during active duty service.  

As noted above, the veteran filed a claim for several 
disabilities, including fibromyalgia, in May 1998.  However, 
there is no evidence that a formal or informal claim for 
service connection for leukemia was received prior to May 19, 
2000.  The appropriate effective date to be assigned a grant 
of service connection is determined based on the date of 
receipt of the claim for service connection.  Thus, in this 
case, an effective date of May 19, 2000 is appropriate.  38 
C.F.R. § 3.400 (2006).  

The Board also notes that, under 38 C.F.R. § 3.157, certain 
medical evidence may be accepted as a claim for an increase 
or a claim to reopen, but not as an initial claim for service 
connection. 

Based on the foregoing, the Board concludes that the criteria 
for an effective date prior to May 19, 2000 for a grant of 
service connection for chronic lymphocytic leukemia have not 
been met.  As there is a preponderance of the evidence 
against the veteran's claim, the veteran may not be afforded 
the benefit of the doubt.  


ORDER

Entitlement to an effective date prior to May 19, 2000 for 
service connection for chronic lymphocytic leukemia is 
denied.


____________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


